Harper, J.
delivered the opinion of the Court.
We concur with the magistrate and the presiding Judge. An inn-keeper has no right to detain the property of his guest, though he may detain his person; unless in the case of a horse, &e. which jjnay be detained for his feeding. Bae. Abr. Inns and Inn-keeperSjflDr^ But a horse cannot be detained for the meat of his master. Ib. ■ Nor does it appear that the defendant was an inn-keeper, to whom the privilege of detainer is given, because he is bound to receive guests. Another person has certainly no right to seize a pledge for a debt which may chance to be contracted with him. The suit might have been sustained before the tender of the thirty-seven and a half cents.
Motion refused.